Citation Nr: 1333003	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Spinnicchia


INTRODUCTION

The Veteran served on active duty apparently from August 1966 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA audiology examinations in June 2011 and March 2013, which both revealed a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Board finds that a remand is necessary to obtain an addendum to these opinions.

Following review of the record and examination of the Veteran, the VA examiners in both the June 2011 and March 2013 examinations concluded that the Veteran's bilateral hearing loss was less likely than not related to his noise exposure during service.  Despite their opinions on the etiology of the Veteran's hearing loss, the June 2011 examiner conceded that the Veteran was exposed to noise from explosions during service and the March 2013 examiner noted that the Veteran routinely blew up bombs while in service without hearing protection.  In reaching their opinions, both examiners commented on how the Veteran had a normal whisper test upon his separation from the military and had no complaints of hearing loss in his service records.  

The examiners' opinions appear to rely on the lack of hearing loss disability during service.  However, it is not required that hearing loss be shown in service to establish service connection; rather, a veteran can still be granted service connection for a hearing disability if a causal relationship between the current hearing loss and service is shown.  The examiners did not explain why the separation examination findings are significant in concluding that the current hearing loss is not related to the noise exposure in service.    

The Veteran should be asked whether he receives treatment for hearing loss and if so, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for hearing loss.  After securing any necessary release, the RO/AMC should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.

2. After the above development has been completed to the extent possible, the claims file should be returned to either the June 2011 or March 2013 VA audiological examiner, if available.  If neither of those examiners is available, the claims file should be forwarded to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the questions presented below, one should be scheduled.  Following review of the claims file, to include the results and opinions from the 2011 and 2013 VA audiological examinations, the examiner should explain why the current hearing loss is not merely a delayed reaction to the excessive noise exposure in service.   

3. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


